Atkinson, Judge,
dissenting:
I can not agree with the majority decision of the court, for the reason that section 1 of the two contracts in the case provides for the “completion and delivery” of the lorchas at Manila, P. I., at certain specific dates; and section 2 provides, further, that liquidated damages at $20 per day (which is not unreasonable in a contract of the magnitude of the instant case) may be assessed against the contractor for each and every day for failure to comply therewith. Were it not for this latter provision in the contracts the claimant company could use its own pleasure in the delivery of the barges, and thus force the Government to prove actual damages caused by such failure. The petition therefore should be dismissed, and judgment should be entered for the United States.
Other reasons for nonconcurrence could be given, but X deem this one sufficient.